Title: To James Madison from Mason Locke Weems, 1 January 1814
From: Weems, Mason Locke
To: Madison, James


        
          Very Honord Sir
          Jany. 1. 1814
        
        I once had the honor to hear your Excellency express much surprise that “Leonidas” had never been reprinted in this country. If your Excellency coud favor me with a manuscript expression of this sentiment, as a motto to a Subscription paper, I wd instantly set about reprinting that Divine poem which bids so fair to revive among us the Old Spartan Love of Liberty & Country. I feel happy in the thought that in asking this favor I am throwing no obstacle in the way of your Ruling Passion—the Public good.
        If your Excellency coud drop me a line, at Balto. by the 6 or 7th Inst. you wd add another to the many favors already conferrd on me. Wishing your Excellency a happy new year & that you may see thirty more at least

and each happier than the past, I beg leave to subscribe myself your Excellency’s Sincere Friend.
        
          M. L. Weems
        
      